Citation Nr: 9927262	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  94-32 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
Bell's palsy.  


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1994 rating decision from the 
Manila, Philippines, Department of Veterans Affairs Regional 
Office (Manila RO) that granted service connection for Bell's 
palsy as currently 10 percent disabling and an April 1999 
rating decision from the Reno, Nevada, Department of Veterans 
Affairs Regional Office (Reno RO) that confirmed and continued 
the prior 10 percent evaluation.  

From 1993 to the present, three different regional offices 
have rescheduled a total of six physical examinations and 
three hearings to accommodate the veteran's relocation of 
residence from the Philippine Islands to a ship in the 
Merchant Marines; to Wichita Falls, Texas; and to Las Vegas, 
Nevada.  Each time, the relevant RO learned about the 
relocation after the fact.  In addition, although Form 21-22 
names the Texas Veterans Commission as representative, the 
veteran currently resides in Las Vegas, Nevada, and the 
Nevada Commission of Veterans Affairs (NCVA) filed a 
statement of accredited representative in March 1999 in which 
the veteran rested his appeal and stated that he had no 
further argument.  

Finally, although the veteran requested a local hearing, the 
Board will adjudicate the claim based on the current evidence 
of record as though the request for hearing had been 
withdrawn.  38 C.F.R. § 20.704(d) (1998).  The veteran missed 
the chance for a hearing in Manila because he did not respond 
to the Manila RO's request for clarification of the hearing 
date.  He missed the November 1998 hearing in Las Vegas 
without explanation and simply notified the NCVA to 
reschedule.  Finally, he did not request or file a motion for 
a new hearing after missing the scheduled March 1999 hearing.  
The Board notes that the notice of hearing was mailed to the 
proper address because it was not returned and it matched the 
veteran's address on his later application to reopen the 
claim for service connection for hypertension.  


FINDINGS OF FACT

1.  The veteran's Bell's palsy is manifested by synkinesis of 
the right side of the face, blinking of the eyes associated 
with twitching movements of the right face consistent with 
denervation and reinnervation of the seventh cranial nerve, 
aberrant reinnervation of the right side of the face 
consistent with previous Bell's palsy and recovery, facial 
asymmetry when he blinks or smiles, slurring of speech, and 
frequent tearing of his right eye.  

2.  The veteran's Bell's palsy is not manifested by paralysis 
of extraocular muscles, fix or drift of motor function, 
abnormal gait, affected smell or taste, or sensory 
impairment.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for Bell's 
palsy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.123, 4.124, 4.124a, 
Diagnostic Code 8207 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served in the military from July 1971 to July 
1991 and received an honorable discharge.  

In November 1993, the veteran underwent a VA Compensation and 
Pension Examination (C&P Exam) conducted by three physicians: 
a neurologist, a dermatologist, and an ears, nose, and throat 
specialist.  The examination report included a photo of the 
veteran's face and noted that the veteran was diagnosed with 
Bell's palsy in May 1992.  In November 1993, the veteran was 
currently taking no medications, and his only complaint was 
of chronic nasal congestion.  The nervous system examination 
notes stated that the veteran had weakness of the right 
superior eyelid, narrowing of the right palpebral fissure, no 
sensory deficit, deep tendon reflexes were active and equal, 
and coordination was normal.  The eyes examination notes 
stated that there was no paralysis of extraocular muscles, 
and no visual field defects noted.  The electrocardiogram 
results were normal.  The diagnosis was status post Bell's 
palsy, right side.  

A February 1994 rating decision granted service connection 
for Bell's palsy as 10 percent disabling, and the veteran 
filed a timely notice of disagreement in March 1994.  The 
veteran alleged that, while operating his car, he had blurred 
vision and tearing of the right eye.  He had to pull off the 
road to wipe his eye and try to continue driving.  While 
eating, his right eye continuously teared and had to be 
constantly dried to keep it from interfering with the meal.  
He further alleged that his speech was slurred, it took 
longer to speak and pronounce words properly than before the 
onset of the paralysis, and that he had a constant drooping 
of the corner of his mouth.  

The veteran was examined for other complaints at the VA 
Medical Center in July, August and November 1997.  The 
examination reports noted a history of Bell's palsy since 
1992.  In addition, the July 1997 report stated that the 
veteran has had persistent problems since May 1992 with 
drooping of the muscles in the right side of his face as well 
as headaches since that time.  The veteran reported that he 
was seen by the VA in the Philippines but no other.  

In September 1998, the veteran underwent a neurology 
examination for the VA.  The examination report noted that 
the neurologist reviewed medical records and the veteran's 
claims file.  The veteran reported that he was diagnosed with 
Bell's palsy in May 1992 in the Philippines.  He developed a 
sudden onset of right-sided facial weakness while eating a 
sandwich.  The right side of his mouth drooped and his eyelid 
closed.  He had difficulty chewing.  The symptoms lasted 
approximately three to six months and then improved.  He was 
treated initially with steroids for a short course.  This was 
tapered and discontinued.  Since that time, the veteran 
reported that he has had persistent alteration of function of 
the right side of his face.  He reported frequent tearing in 
the right eye, tongue biting, tight sensation in the face as 
well as intermittent jaw problems (jaw locked up when 
laughing, painful).  He also reported a slight dizziness 
intermittently and intermittent headaches.  There were no 
flare-ups.  He stated that this affected his speech.  He 
stated it "trips me up."  It was noted that the veteran was 
currently on no treatment.  The physical examination revealed 
that the veteran was in no distress.  There was no facial 
asymmetry except when he blinked or smiled.  There was 
synkinesis of the right side of the face noted.  Blinking of 
the eyes was associated with twitching movements of the right 
face consistent with denervation and reinnervation of the 
seventh cranial nerve.  Cranial nerves II-VI and VIII-XII 
were all within normal limits.  Motor examination revealed no 
fix or drift.  Fine motor coordination was equal bilaterally.  
Reflexes were 2+ and symmetric and gait was normal.  There 
was no sensory impairment.  The veteran had aberrant 
reinnervation of the right side of the face consistent with 
previous Bell's palsy and recovery.  The veteran's smell and 
taste were unaffected.  The diagnosis was a history of Bell's 
palsy, recovered with subsequent development of synkinesis of 
the right face.  Etiology was most likely on a viral basis.  


Criteria

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (1998).  
Disability ratings shall be based, as far as practicable, 
upon the average impairments of earning capacity resulting 
from such injuries in civil occupations.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (1998).  

Bell's Palsy is evaluated pursuant to Diagnostic Code 8207 
for impairment of the seventh (facial) cranial nerve.  
38 C.F.R. § 4.124a.  The evaluation for the seventh (facial) 
cranial nerve paralysis is dependent upon relative loss of 
innervation of facial muscles.  A 10 percent evaluation is 
warranted for moderate incomplete paralysis, 20 percent for 
severe incomplete paralysis, and 30 percent for complete 
paralysis.  Id.  Disability for neurological conditions is 
ordinarily to be rated in proportion to the impairment of 
motor, sensory or mental function.  38 C.F.R. § 4.120 (1998).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  


Analysis

In determining whether a rating higher than 10 percent is 
warranted, the Board will consider the evidence from the time 
of the August 1993 application for service connection because 
the veteran did not file an application for increased rating; 
rather, he filed a notice of disagreement with the original 
rating.  The Court of Appeals for Veterans' Claims (Court) 
considers the evidence of record from the time of the 
veteran's application to decide whether the original rating 
on appeal was erroneous.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  

The Board will consider the issue of staged ratings from 
August 1993.  At the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as staged ratings.  
Fenderson, 12 Vet. App. at 126.  Since the Board is 
addressing a question that the RO did not, the Board must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on that question 
and an opportunity to submit such evidence and argument and 
to address that question at a hearing, and, if not, whether 
the claimant has been prejudiced thereby.  Bernard v. Brown, 
4 Vet. App. 384, 392-394 (1993).  In this case, the veteran 
has not been prejudiced by the Board's consideration of 
staged ratings from August 1993.  First, an evaluation higher 
than 10 percent was denied based on the entire evidence of 
record without predominant focus on the more recent evidence.  
Second, consideration of staged ratings yielded the same 
continued percentage rating from August 1993 because the 
evidence does not show entitlement to an evaluation higher 
than the original rating.  

The entire evidence warrants a 10 percent evaluation because 
the veteran's Bell's palsy manifests as moderate incomplete 
paralysis of the seventh facial cranial nerve.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8207 (1998).  In this case, 
moderate incomplete paralysis is manifested by synkinesis of 
the right side of the face, blinking of the eyes associated 
with twitching movements of the right face consistent with 
denervation and reinnervation of the seventh cranial nerve.  
In September 1998, the veteran had aberrant reinnervation of 
the right side of the face consistent with previous Bell's 
palsy and recovery.  The diagnosis was a history of Bell's 
palsy, recovered with subsequent development of synkinesis of 
the right face.  

Evaluation higher than 10 percent is not warranted because 
the veteran's Bell's palsy does not result in severe 
incomplete or complete paralysis of the seventh facial 
cranial nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 8207 
(1998).  Although the veteran has facial asymmetry when he 
blinks or smiles, slurring of speech, and frequent tearing of 
his right eye, he does not have paralysis of extraocular 
muscles, fix or drift of motor function, abnormal gait, 
affected smell or taste, or sensory impairment.  Nor does the 
evidence show that the veteran experienced impairment of his 
earning capacity.  Rather, after being diagnosed with Bell's 
palsy in the Philippines, the veteran delayed pursuing his 
claim because he was working as a merchant seaman.  


ORDER

The claim of entitlement to an initial rating in excess of 10 
percent for Bell's palsy is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

